—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered January 17, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
There was no reasonable view of the evidence that defendant’s entry into complainant’s home effectuated by cutting a screen was for a non-criminal purpose. The court properly declined to charge criminal trespass in the second degree as a lesser included offense (see, People v Scoggins, 167 AD2d 321, lv denied 77 NY2d 882).
The challenged portions of the prosecutor’s summation constituted fair comment on the evidence and the jury’s right to infer defendant’s intent from the circumstances, rather than improperly alluding to defendant’s failure to testify. Concur— Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.